Citation Nr: 1433419	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-49 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a thyroid disability, to include as secondary to a prostate disability and exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to June 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

These matters were previously before the Board and remanded for additional development in June 2013 and January 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's thoracic scoliosis had its onset during active service. 

2.  A chronic right knee disability was not shown in active service or for many years thereafter, and the only medical opinion evidence to address the etiology of the Veteran's diagnosed low back disabilities weighs against the claim.  Arthritis was not manifest to a compensable degree within one year of separation from service.  

3.  A thyroid disability was not shown in active service or for many years thereafter, and the only medical opinion evidence to address the etiology of the Veteran's diagnosed thyroid disability weighs against the claim, on a direct and secondary basis.  
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, service connection for thoracic scoliosis is granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for a right knee disability have not been met and right knee arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a thyroid disability, to include as secondary to a prostate disability and exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 , 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2006, December 2006,and in  July 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

Also, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2013). 

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, soft tissue sarcoma, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), Parkinson's disease, and hairy cell leukemia and other chronic B-cell leukemias.  38 C.F.R. § 3.309(e) (2013).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) (2013); 75 Fed. Reg. 53,202 (August 31, 2010).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  59 Fed. Reg. 341 (1994); 61 Fed. Reg. 57586 (1996); 77 Fed. Reg. 47924 (2012)..  The Veteran's claimed thyroid disability is not among the diseases recognized by VA as etiologically-related to herbicide exposure. 

Notwithstanding the Veteran's assertions, the Board finds that the record presents no basis for finding that the Veteran was exposed to herbicide agents in service, as alleged.  The Veteran's service records do not show service in Vietnam or in the inland waters of Vietnam, nor does the Veteran so contend.

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Low Back Disability

In May 1957, the Veteran was a passenger in an automobile accident.  The Veteran was treated for a simple fracture of the right fourth rib.  An April 1960 discharge and re-enlistment physical examination report shows that the Veteran's spine was evaluated as clinically normal.  It was noted that the Veteran was involved in a May 1957 auto accident in which he sustained fractured ribs.  He was hospitalized with good results.  However, he had occasional pain when lifting heavy objects.  

In June 1962 the Veteran was seen for a backache over an old back injury site following 22 holes of golf.  The impression was back tenderness.  

A March 1970 record notes that the Veteran was in an auto accident and had whip lash.  A November 1973 chest x-ray shows a mild thoracic scoliosis convex to the right.  Otherwise, the examination was within normal limits.  A July 1977 record shows that the Veteran was seen for complaints of low back pain.  Radiology report of the thoracic spine revealed thoracic scoliosis.  

The Veteran's March 1982 retirement physical examination report shows that the Veteran's spine was evaluated as clinically normal.  It was noted that the Veteran had recurrent back pain since 1957 due to an auto accident when he fractured two ribs near the spine.  On contemporaneous self-report of medical history, the Veteran noted recurrent back pain.  

A January 2006 military medical record shows that the Veteran was seen with complaint of low back pain for three weeks.  He reported no trauma.  A February 2006 MRI report shows an impression of degenerative disc changes and facet arthrosis of the lumbar spine.  In March 2006, the Veteran was discharged from physical therapy for lumbago.  

A November 2006 VA joints examination report shows that the claims file was reviewed.  The examiner noted that in service the Veteran had pain in the spine in May 1959.  Thoracic spine radiographs indicated that there was minimal scoliosis.  The examiner noted that after an automobile accident in May 1957, the Veteran had trouble with his back.  The examiner noted that the first indication that the Veteran had a problem with his back was in June 1962.  After careful review of the claims file, the examiner concluded that documentation from 1982 to 2005 showed no indication that the Veteran had back problems.  It was in January 2006 that the Veteran complained of back pain for a duration of "three weeks."  The examiner could not find any other documentation to suggest that the Veteran had a continuing back pain problem.  Current diagnosis was L4-L5 anterior listhesis lumbar spine without lower extremity radiculopathy.  The examiner opined that the MRI diagnosis in 2006 of degenerative changes and facet arthrosis of the lumbar spine is an age related process not due to incidents in 1959, 1977, or 1982.  The examiner opined that the MRI findings from 2006 had absolutely no relevance to the Veteran's active service.  

A December 2007 Lackland Air Force Base medical record shows that the Veteran was evaluated for chronic low back pain that the Veteran stated he had intermittently for greater than 10 years.  It was noted that the Veteran had a history of a motor vehicle accident in his early twenties, but had a productive military career without significant problems.  The Veteran reported gradually worsening pain especially over the past year.  The diagnosis was acquired deformity of spondylolisthesis.  

In December 2008 and February 2009 letters from the Veteran's prior place of employment, it was indicated that since 2003, the Veteran had complained of low back pain.  

During the January 2013 Board hearing, the Veteran testified that during service he hauled boxes and that he injured his back while lifting.   He testified that he had an MRI after service and it showed arthritis. 

A June 2013 VA examination report shows that the examiner reviewed the claims file.  The diagnosis was thoracic scoliosis.  The examiner opined that that it was less likely than not that condition was incurred in or caused by the claimed in-service injury, even or illness.  The examiner explained that the thoracic scoliosis was less likely than not related to a 1957 motor vehicle accident as there was no evidence to support that contention.  In addition, the examiner felt that the scoliosis was likely a developmental deformity.  In addition, the examiner was of the opinion that the thoracic scoliosis, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale was that there was no evidence to support that the thoracic scoliosis was aggravated by service.  The examiner concluded that it was more likely the normal progression of the disorder.

A March 2014 VA examination report shows that the Veteran related multiple problems with his back, but did not provide any dates.  He stated his main injury was in a motor vehicle accident, but described multiple injuries while lifting objects also.  The examiner noted a review of the pertinent service medical records.   After discharge, there was no history of treatment or complaints until 2006 when his claim was filed.  The Veteran was discharged in 1982 and he was not sure when he was next seen for back problems.  The examiner opined that with regard to each of the Veteran's diagnosed disabilities, including thoracic stenosis, disc space narrowing, facet arthrosis, spinal stenosis of the lumbar canal, and degenerative disc disease of the lumbar spine, none of the conditions was a congenital disease.  The examiner explained that the radiologist suggested that there was developmental narrowing of the spinal canal.  The spinal canal was not the same size on everyone and when it measured below a certain point, developmental narrowing was suggested.  The examiner concluded that had no bearing on the opinion.  The examiner stated that as none of the findings were congenital conditions in nature, the question was moot as to whether there was an additional disability superimposed upon that defect during service.  The examiner also opined that none of the conditions are a natural progression of the thoracic scoliosis.  

With regard to thoracic scoliosis, the examiner noted medical literature and explained that in many cases doctors do not know what causes scoliosis.  A birth defect, disease, or injury can cause scoliosis.  It might also run in families.  It might be noticed when a child gets a checkup or it might be noticed on entrance examination into service.  In this case, the Veteran's scoliosis was minimal and had not progressed.  The examiner determined that all of the conditions claimed by the Veteran were all related to degenerative disc disease.  The examiner opined that was an age-related phenomenon and was extremely common in the Veteran's age group.  The examiner stated that there were medical visits noted in June 1962 and then a visit for back pain in January 2006.  The records were silent for a period of approximately 43 years that would document continued complaints or treatment.  

A Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

Initially, the Board finds that the evidence is not clear and unmistakable that the Veteran's thoracic scoliosis pre-existed service in light of the conflicting medical opinions provided by the June 2013 and June 2014 VA examiners.  Clear and unmistakable means that which is undebatable and about which reasonable minds cannot differ.  In this case, it is clearly debatable as to whether the Veteran's thoracic scoliosis pre-existed service.  Moreover, congenital or developmental defects, such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2013); Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510 (1996).  However, there is no definitive evidence that the Veteran's thoracic scoliosis is a congenital or developmental defect.  In fact, the June 2014 VA examiner clearly indicated that the medical community did not clearly know what causes thoracic scoliosis.  Lastly, as it was not noted in the entrance examination and the Veteran did not self-report any problems related to his back, the Board concludes that the Veteran is presumed sound at entrance to service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(1) (2013).

The Board finds that because the record shows that the diagnosis of thoracic scoliosis was first made while the Veteran was on active duty and since he continues with the same diagnosis, that the lack of a favorable etiological medical opinion is not detrimental to the claim.  Significantly, there is no evidence to suggest that the thoracic scoliosis developed as the result of an intercurrent cause.  The June 2014 VA examiner's opinion seems to strongly suggest that it is not medically possible to determine whether the Veteran's activities in service caused the thoracic scoliosis.  The Board concludes that the evidence is in relative equipoise as to whether the Veteran's thoracic scoliosis had its onset in service or thereafter.

The Board acknowledges that thoracic scoliosis is not considered a chronic condition that is afforded any presumptions when it comes to analyzing a claim for service connection.  In addition, the Board recognizes that the evidence of record does not establish beyond all doubt that the Veteran has thoracic scoliosis that is related to his service, but that is not the evidentiary standard which applies.  Rather, because there is at least as much evidence in favor of the claim as against it, all reasonable doubt shall be resolved in the Veteran's favor and service connection will be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Knee Disability

The service treatment records show that in March 1962, the Veteran indicated that he was playing "ball"  with reported swelling above the patella that was localized.  In November 1965, he reported right knee pain, approximately one month after playing football.  Physical examination was negative.  Treatment was an Ace wrap.  The impression was a sprained right knee.  An October 1966 service medical record shows that the Veteran was seen for a lateral stress injury of the right knee.  He reported pain and swelling with a limp of the right knee.  The impression was that the Veteran had a joint effusion, but he had a firm endpoint   X-rays from October 1966 indicated that the Veteran had no osseous or articular abnormality of his right knee. 

The Veteran's March 1982 retirement physical examination report shows that the Veteran's lower extremities and musculoskeletal were evaluated as clinically normal.  On contemporaneous self-report of medical history, the Veteran denied trick or locked knee.  He noted arthritis, rheumatism, or bursitis, related to his left shoulder and hand only.  

A November 2006 VA joints examination report shows that the claims file was reviewed.  The examiner noted that in service the Veteran was playing ball, and reported swelling above the patella that was localized on physical examination in March 1962.  The Veteran's symptoms resolved.  In November 1965, the Veteran was seen for right knee pain, and examination was negative.  The impression was a sprained right knee.  In October 1966, the Veteran was last seen with reported pain and swelling with a limp of the right knee.  From 1966 to the 2006, there was no indication that the Veteran was ever treated for a right knee condition, during or following.  No evidence of a specific right knee condition was found.  

A March 2010 Lackland Air Force Base medical record shows that the Veteran was seen for complaints of right knee pain for several months with getting up from a chair and sometimes with walking and bending.  

A May 2010 Lackland Air Force Base medical record shows that the Veteran was seen with complaints of right knee pain for several months.  MRI was performed and the impression included a differential diagnosis most likely of enchondroma versus bone infarct, small vertical free edge tear of the posterior horn of the lateral meniscus, and mild chondromalacia patellae.  

A May 2010 Forte Rehabilitation and Wellness Center record shows that the Veteran complained of right knee pain that he experienced intermittently over the past two years.  

During the January 2013 Board hearing, the Veteran testified that he had four incidents in service with the right knee and the he continued to have problems with his knee since service.  The Veteran asserted that two years earlier he had an MRI and was told that he had a torn lateral meniscus in his right knee and he believed it was a result of his injuries in service.  He asserted that he hurt his knee in an automobile accident and while playing football in service.

In a June 2013 VA examination, the examiner determined that the Veteran did not have a diagnosed right knee disability.  

A March 2014 VA examination report shows that the Veteran thought his problem started during his motor vehicle accident and stated that he had X-rays of the knee in service.  However, he also described knee injuries playing football.  After discharge, he did recall who he saw or when for treatment.  He was not followed by any physician for his knee problems except his primary care physician.  He stated that the pain was constant and increased with activity.  The diagnosis was degenerative joint disease of the right knee, which was also present on the left knee.  The examiner opined that the current right knee disability was not caused by or a result of the Veteran's service.  The examiner concluded that it was an age-related degenerative change.  There was no evidence of treatment after discharge from service to indicate that it was a chronic disabling condition that started during service.  The examiner stated that the recently submitted evidence of MRI studies only documented the extent of the current problems.  It did not establish a nexus sufficient for service connection.  The records do not provide additional evidence of treatment during the period when the medical records were silent.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a right knee disability.

The first evidence of any complaints pertaining to the right knee after service was in 2006, more than 23 years after discharge from active service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board notes that there is no evidence that the Veteran has a diagnosis of arthritis, confirmed by x-ray, specific to his right knee.  38 C.F.R. §§ 3.307, 3.309 (2013).  In addition, even if the Veteran's statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints of any right knee problems until more than 23 years after service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran's first complaint of a right knee disability that he related to service was made contemporaneous with a claim for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest may affect the credibility of testimony).

Moreover, the Board notes that the only medical opinion to address the probability of a medical relationship between the Veteran's right knee disability and service weighs against the claim.  The Board finds that the March 2014 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination.  The examiner provided a rationale based on an accurate discussion of the evidence of record.   Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current right knee disabilities are age-related and are not related to service or any incident during service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right knee disability and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thyroid

A December 1983 military medical center record notes that the Veteran had a history of a right thyroid nodule since October 1983.  

A January 1986 Moncrief Radiation Center record shows that the Veteran was given I-131 sodium iodide and a 24 hour thyroid uptake scan was essentially normal.  

A September 1999 Brooks Air Force Base medical clinic record notes that the Veteran presented with a history of a right-sided thyroid abnormality first detected in approximately 1983.  The Veteran had no history of radiation treatment or radiation exposure and no history of neck surgery.  The impression was large right thyroid lesion that the Veteran reported may be increasing in size.  

An April 2000 pathology report from a fine needle aspiration of the right thyroid gland revealed findings consistent with benign thyroid nodule (nodular goiter).  

In September 2006, the Veteran underwent a right thyroid lobe biopsy.  

July 2007 Lackland Air Force base medical records show that the Veteran had a nontoxic autonomous thyroid nodule.  

During the January 2013 Board hearing, the Veteran testified that he believed he was exposed to herbicides as a result of handling wounded and deceased Veterans returning from Vietnam.  The Veteran was stationed at the Itazuke Airbase in Japan, and he asserts that deceased servicemen were flown directly from the battle field and he was exposed to the Vietnam soil without the use of any gloves.  The Veteran also testified that it was his contention that he had thyroid dysfunction as a result of the exposure to radiation used in the treatment of prostate cancer.

A June 2013 VA examination report shows that the claims file was reviewed.  The examiner opined that the Veteran's diagnosed benign neoplasm of the thyroid was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran was noted to have cyst on his thyroid gland in 1983 and has had multiple FNAs in 1984, 1999, and 2000.  The examiner opined that there was no connection between herbicide exposure and thyroid cysts.  Therefore, since the Veteran's thyroid cyst occurred after he was discharged from service and there is no connection between herbicide exposure and thyroid cysts, it was less likely than not that his current thyroid cyst is incurred in or aggravated by the Veteran's period of service to include any herbicide exposure.  There was also no connection between his thyroid cyst and prostate cancer or any radiation treatment for his prostate cancer either causing or aggravating the thyroid cyst since his prostate cancer occurred more than 20 years after the diagnosis of thyroid cyst and the cyst had been stable since 1984.

A March 2014 VA supplemental opinion was obtained and the VA examiner noted that the Veteran had a history of benign hemorrhagic thyroid cyst in 1983, which was monitored with multiple FNA in 1999 and 2000, and all findings were benign.  The Veteran again had thyroid nodule noted on CT scan in 2006 during work up of prostate cancer.  He had an ultrasound of the thyroid done in August 2006 which showed multiple nodules consistent with diagnosis of multinodular goiter.  He underwent FNA of the largest nodule in September 2006, which was benign.  For prostate cancer, he underwent radical retropubic prostatectomy in September 2006.   The examiner concluded that there was no evidence of radiation treatment for prostate cancer in review of medical records.  The examiner explained that benign thyroid nodules usually develop as a result of overgrowth of normal thyroid tissue.  Nodular thyroid tissue is extremely common.  In one study, clinically apparent thyroid nodules were present in 6.4 percent of women and 1.5 percent of men.  Factors associated with thyroid nodules included smoking, alcohol consumption, IGF-1 levels, and use of statins.  While radiation exposure did cause increased risk for thyroid cancer, it was not an associated factor with thyroid nodules.  Therefore, the examiner opined since the Veteran did not have thyroid cancer but had benign multinodular goiter, and risk factors for thyroid nodules do not include prostate cancer or history of radiation treatment, and his thyroid nodules preceded his diagnosis of prostate cancer by 23 years, and prostate cancer was not pathophysiologically related to thyroid nodules, it was less likely than not that Veteran's benign multinodular was caused by or aggravated by the service connected prostate disability, including radiation treatment provided for treatment of prostate cancer.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a thyroid disability, on a direct or secondary basis.

Service medical records are negative for symptoms, complaints, findings, or diagnosis of a thyroid disability.  As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that regulation is not applicable to the Veteran's claim of service connection for a thyroid disability because the Veteran's diagnosed disability is not a chronic disability listed at 38 C.F.R. § 3.309(a). Therefore, the Board finds that entitlement to service connection for thyroid disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(b) (2013).  In all the years since discharge from service, to include his initial diagnosis in 1983, the Veteran's first complaint of a thyroid disability that he related to service was made contemporaneous with a claim for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest may affect the credibility of testimony). 

Furthermore, the only competent medical opinions on the matter of etiology are against the claim.  The June 2013 VA examiner opined that the Veteran's diagnosed benign neoplasm of the thyroid was less likely than not incurred in or caused by the claimed in-service injury, event, or illness and that there was no connection between the Veteran's thyroid cyst and prostate cancer or any radiation treatment for prostate cancer either causing or aggravating the thyroid cyst since prostate cancer occurred more than 20 years after the diagnosis of thyroid cyst and the cyst had been stable since 1984.  Further, in a March 2014 VA supplemental opinion, the examiner concluded that there was no evidence of radiation treatment for prostate cancer.  In addition, the examiner opined since the Veteran did not have thyroid cancer but had benign multinodular goiter, and risk factors for thyroid nodules did not include prostate cancer or history of radiation treatment, and his thyroid nodules preceded the diagnosis of prostate cancer by 23 years, and prostate cancer is not pathophysiologically related thyroid nodules, it was less likely than not that Veteran's benign multinodular was caused by or aggravated by the Veteran's service connected prostate disability. 

Both the June 2013 and March 2014 VA medical opinions were based on a review of the claims folder as well as medical history and examination, and the opinions are each supported by a reasoned rationale.  The Board finds that the VA examiners' opinions constitute competent, persuasive, and probative evidence based on review of the Veteran's documented medical history and assertions and examination.  Each of the examiners provided a rationale based on an accurate discussion of the evidence of record, including finding that there is no evidence that the Veteran underwent radiation treatment for his service-connected prostate disability, the crux of his argument in support of his secondary service-connected aspect of the claim.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Furthermore, the question of relationship to service or to treatment for prostate cancer is a medically complex one, requiring medical training to provide a competent opinion.  Therefore, the Veteran's lay assertions of relationship do not constitute competent evidence.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a thyroid disability, on a direct or secondary basis, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For all the claims being considered, the Board notes that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, as a layperson, the Veteran is not competent to provide a probative opinion regarding the etiology of his low back, right knee, and thyroid disabilities as those determinations require specialized training and are beyond the ability of a lay person to observe.  Accordingly, each of the medical examiners' opinions outweigh the lay evidence.



ORDER

Service connection for thoracic scoliosis is granted. 

Service connection for a right knee disability is denied.

Service connection for a thyroid disability, to include as secondary to a prostate disability and exposure to herbicides, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


